DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to restriction election received Sep. 14, 2021. Applicant elected Species C with traverse; claims 154, 160-162 and 174. Applicant argues in substance that the species are not mutually exclusive. In response, the species in the restriction requirement mailed out July 16, 2021 are independent species. For example, perform methods for a guided crash is independent of performing methods for emergency braking which is also independent of performing methods of platoon coordination. Similarly, species A-N are independent of each other. Since the species are independent, there is a search and/or examination burden for the patentably distinct species as set forth above because each of the coordinated entities require an independent search. For example searching different classes/subclasses or electronic resources, or employing different search queries. The restriction is made FINAL.
Claim Rejections - 35 USC § 112
2.	Claim 174 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims are ambiguously constructed and indeterminate in scope because they purport to claim both a system and method.
Claim Rejections - 35 USC § 101
3.	Claim 174 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 174 embrace or overlap two separate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 154, 160-162 and 174 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy, U.S. Patent Application Publication No. 2012/0166076.
As to claims 154 and 174, Hardy teaches a safety system and method for improving and/or providing safety operations and control for a connected and automated vehicle highway (CAVH) system, said CAVH system comprising one or more of: a) a roadside unit (RSU) network; b) a traffic control unit (TCU) and traffic control center (TCC) network; c) one or more vehicle onboard units (OBU) and vehicle 
As to claims 160-162, Hardy teaches the safety system of claim 154 further comprising physical safety measures, logical safety measures, and/or comprehensive safety measures (see para. 34, 40-42 and 57-60, Hardy teaches comprehensive safety measures).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663